REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to a sample observation device and method.

[2]	The following is an examiner’s statement of reasons for allowance: Prior arts were found and applied in the previous actions. However, in view of applicant’s arguments for independent claims 2 and 7, and further consideration of the prior arts it is determined that no strong motivation or reasoning to combine references to arrive at the claimed invention.
 
[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “(2)    obtain a third image at a desired second location on the first sample or a second sample which is imaged with the first imaging condition; and (3)    estimate a fourth image of the desired second location based on the estimation process parameter and the third image” and “(A)    generate an enlarged image by enlarging a part of the learning-purpose low magnification image corresponding to the part of the first region; (B)    calculate an estimation process parameter based on the enlarged image and the learning-purpose high magnification image; (C)    obtain a low magnification image of a desired second region on the first sample or a second sample; and (D) estimate a high magnification image of a part of the desired second region based on the estimation process parameter and the low magnification image of the desired second region obtained in (C)”.  This feature is not found or suggested in the prior art.

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 2-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488